         Case 1:17-cv-11843-DPW Document 35 Filed 07/22/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA and                    )
COMMONWEALTH OF MASSACHUSETTS                   )
ex rel. JULIO ESCOBAR and                       )
CARMEN CORREA,                                  )
          Relators-Plaintiffs,                  )
                                                )
             v.                                 )    CIVIL ACTION
                                                )    No. 17cv11843-DPW
UNIVERSAL HEALTH SERVICES, INC.,                )
UHS OF DELAWARE, INC. and                       )
HRI CLINICS,                                    )
          Defendants.                           )




                             ORDER OF DISMISSAL

WOODLOCK, D.J.

     In accordance with the Joint Stipulation of Dismissal [ECF

#34] filed on July 21, 2020, it is hereby ORDERED the above-

entitled action be, and hereby is, DISMISSED with prejudice.


                                          BY THE COURT,

                                          /s/ Barbara I. Beatty

DATED:     July 22, 2020                  Deputy Clerk
